Filed 6/21/22 P. v. Djama CA2/3

  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on
 opinions not certified for publication or ordered published, except as specified by rule 8.1115(a).
 This opinion has not been certified for publication or ordered published for purposes of rule
 8.1115(a).




IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                        SECOND APPELLATE DISTRICT
                                     DIVISION THREE



 THE PEOPLE,                                                 B313618

          Plaintiff and Respondent,                          Los Angeles County
                                                             Super. Ct. No. GA098431
          v.

 GULNORA DJAMA,

          Defendant and Appellant.



      APPEAL from an order of the Superior Court of
Los Angeles County, Michael D. Carter, Judge. Reversed and
remanded with directions.
      Christopher Lionel Haberman, under appointment by the
Court of Appeal, for Defendant and Appellant.
      Rob Bonta, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Assistant
Attorney General, Steven D. Matthews and Chung L. Mar,
Deputy Attorneys General, for Plaintiff and Respondent.
            _______________________________________
                           INTRODUCTION
       In 2017, defendant Gulnora Djama1 pled no contest to a
misdemeanor violation of Health and Safety Code section 11360,
subdivision (a). In 2021, Djama moved to vacate her conviction
under Penal Code2 section 1473.7, asserting her trial counsel
misadvised her about the immigration consequences of her plea
and that had she been properly advised of those consequences,
she would not have entered the plea. The trial court denied
Djama’s motion without holding a hearing and without Djama’s
or her counsel’s presence.
       On appeal, Djama argues, and the People agree, that the
court erred in summarily denying her motion to vacate her
conviction and that the matter must be remanded for further
proceedings under section 1473.7. We agree with the parties that
the court erred in summarily denying Djama’s motion, but we
reject Djama’s contention that the People should be estopped
from opposing it on remand. We therefore reverse the order
denying Djama’s motion to vacate her conviction and remand the
matter with directions for the court to conduct a hearing on the
merits of the motion.
                            BACKGROUND

       Djama is a citizen of Uzbekistan. She entered the United
States in 2011 as a lawful permanent resident. Djama emigrated
here to improve her life financially, to help her family, and “to
live freely as a Muslim lesbian without fear of persecution,”
which she was facing in her home country.

1Throughout the record, defendant’s last name appears as “Djama”
and “Djamalitdinova.” We refer to defendant as “Djama” in this
opinion.
2   All undesignated statutory references are to the Penal Code.




                                     2
      In July 2016, the People charged Djama with allowing a
mischievous animal to cause serious bodily injury to another
person (§ 399, count 1); assault with a deadly weapon—a dog (§
245, subd. (a)(1), count 3); criminal threats (§ 422, subd. (a),
count 5); and unlawful transportation of marijuana (Health &
Saf. Code, § 11360, subd. (a), count 6). The court bifurcated count
6 from counts 1, 3, and 5.
      On June 16, 2017, Djama, who was represented by a
deputy alternate public defender, pled no contest to count 6.
During the plea colloquy, the prosecutor advised Djama of,
among other things, the immigration consequences of entering a
no contest plea to a misdemeanor violation of Health and Safety
Code section 11360, subdivision (a): “If you are not a citizen of the
United States, your plea today will cause you to be deported,
exclusion from admission to the United States, or denied
naturalization.” Djama responded “yes” when asked to confirm
that her attorney spoke to her about the immigration
consequences of her plea and had not told her anything different
from what was included in the prosecutor’s advisement.
      Following a bench trial on the bifurcated charges, the court
found Djama guilty as charged in counts 1 and 5 and of the lesser
included offense of misdemeanor assault in count 3. The court
suspended imposition of Djama’s sentence and placed her on
three years’ probation.3
      On April 9, 2021, Djama, through counsel, filed a motion to
vacate her conviction for a violation of Health and Safety Code
section 11360, subdivision (a) and to set aside her no contest plea.
      To support her motion, Djama submitted several exhibits,
including her own declaration in which she asserted the

3 In 2019, we affirmed Djama’s criminal threats conviction in a
nonpublished opinion. (People v. Djama (Jan. 23, 2019, B283611)
[nonpub. opn.].)




                                  3
following. Djama retained Jeffery Rubenstein’s law firm to
represent her in this case and in a separate case in which she
was also charged with a violation of Health and Safety Code
section 11360, subdivision (a) (Superior Court case No.
SA092874). Rubenstein and his associate, Young Sik Cho,
advised Djama that “accepting a plea to [a violation] of Health
and Safety Code §11360(a), as a misdemeanor, is a safe
immigration plea.” Rubenstein’s firm was later relieved from
representing Djama in this case due to a conflict, although the
firm continued to represent her in case No. SA092874. In
January 2017, Djama pled no contest to a violation of Health and
Safety Code section 11360, subdivision (a) in case No. SA092874.
Djama’s conviction in case No. SA092874 was subsequently
vacated under section 1473.7 by Judge Elden Fox.
      After Rubenstein was relieved as Djama’s counsel in this
case, a deputy alternate public defender was appointed to
represent her. When Djama told the deputy alternate public
defender that her former attorneys had advised her to plead no
contest to the drug charge, he responded, “okay we will do so the
way your former attorney advised you.” After Djama pled no
contest to the drug charge in this case, she was placed on an
immigration hold. When Djama asked the deputy alternate
public defender why she was facing removal proceedings, he told
her that “he did what [her] former attorney advised [her].”
      Djama asserted that she “did not know or understand” that
pleading no contest to a violation of Health and Safety Code
section 11360, subdivision (a) would subject her to adverse
immigration consequences. Had she been aware of such
consequences, she would not have pled no contest to the drug
charge.
      Djama also submitted declarations from Rubenstein and
Cho, in which the attorneys acknowledged they misadvised her




                                4
about the immigration consequences of pleading no contest to a
violation of Health and Safety Code section 11360, subdivision
(a).4 Both attorneys declared that they “failed to defend and
mitigate against the negative immigration consequences of
[Djama’s] plea by exploring alternative dispositions to mitigate
the harm that would have no immigration consequences.” In
addition, Cho testified that, before Djama entered her plea, she
asked him whether a conviction for violating Health and Safety
Code section 11360, subdivision (a) would affect her immigration
status.
       Djama filed several other exhibits in support of her motion,
including a notice to appear in immigration court from the
United States Department of Homeland Security, an automated
case information sheet from Djama’s pending immigration
proceedings, and the trial court’s order granting her motion to
vacate her conviction and set aside her no contest plea in case No.
SA092874. The notice to appear identifies Djama’s convictions in
this case and in case No. SA092874 for violating Health and
Safety Code section 11360, subdivision (a) as crimes subjecting
her to removal from the country.



4 On January 6, 2022, Djama moved to file a redacted opening brief
that redacts text referencing the contents of Exhibits B through F. We
deny Djama’s request to file a redacted opening brief. First, Djama
does not specifically identify what information included in Exhibits B
through F is confidential as a matter of law. (Cal. Rules of Court, rule
2.550(c) [“Unless confidentiality is required by law, court records are
presumed to be open”].) Second, Djama cited to and discussed the
contents of all the exhibits in her publicly filed motion to vacate her
conviction. (See Universal City Studios, Inc. v. Superior Court (2003)
110 Cal.App.4th 1273, 1286 [party’s voluntary disclosure to the public
of information it claimed was confidential substantially outweighs the
asserted confidentiality interests].)




                                   5
      On April 27, 2021, the same judge who presided over
Djama’s plea hearing and bench trial (Michael Carter) denied
Djama’s motion without a hearing and without Djama’s or her
counsel’s presence. Citing to the reporter’s transcript from the
plea hearing in this case, the court found Djama couldn’t satisfy
the requirements of section 1473.7 because she was advised of,
and acknowledged, the immigration consequences of her plea
before she entered it.5
      Djama appeals.
                           DISCUSSION

       Under section 1473.7, subdivision (a)(1), a person who is no
longer in criminal custody may file a motion to vacate a
conviction or sentence on the basis that “[t]he conviction or
sentence is legally invalid due to prejudicial error damaging the
moving party’s ability to meaningfully understand, defend
against, or knowingly accept the actual or potential adverse
immigration consequences of a plea of guilty or nolo contendere.
A finding of legal invalidity may, but need not, include a finding
of ineffective assistance of counsel.” All motions filed under
section 1473.7 are entitled to a hearing with the moving party
present, unless she requests not to be present and the court finds
good cause for her absence. (Id., subd. (d).) If the prosecution has
no objection to the motion, the court may grant it without a
hearing. (Ibid.)



5 Although the court stated in its minute order denying Djama’s motion
to vacate her conviction that Djama entered her no contest plea to
count 6 on May 11, 2017, it appears that is a typographical error. The
evidentiary phase of the court trial on counts 1, 3, and 5 concluded on
May 11, 2017, but the court issued its verdict on those counts, and
Djama entered her no contest plea to count 6, on June 16, 2017.




                                  6
       We exercise our independent judgment in determining
whether the trial court applied proper procedures when ruling on
a motion under section 1473.7. (People v. Fryhaat (2019) 35
Cal.App.5th 969, 975–976.)
       The parties agree, and so do we, that the court erred when
it denied Djama’s motion to vacate her conviction on count 6 for
violating Health and Safety Code section 11360, subdivision (a).
The court denied Djama’s motion without holding a hearing and
without Djama’s and her attorney’s presence. Nothing in the
record shows Djama waived her right to appear at a hearing on
her motion or that the court made a finding that there was good
cause to hold a hearing without her presence. As noted above,
section 1473.7, subdivision (d) expressly provides that all motions
filed under the statute are “entitled to a hearing,” and that the
moving party must be present at the hearing unless she requests
it be held without her and the court finds good cause as to why
she cannot be present. (§ 1473.7, subd. (d).) The matter,
therefore, must be remanded for a hearing on Djama’s motion
under section 1473.7.
       The parties disagree, however, on how the matter should
proceed on remand. Djama argues the People should be
collaterally estopped from opposing her motion in this case
because the trial court in case No. SA092874 already vacated her
other conviction for violating Health and Safety Code section
11360, subdivision (a).6 Because the same attorneys—Rubenstein

6 Although Djama mentions the doctrine of res judicata, or claim
preclusion, in her opening brief, she doesn’t address the elements of
that doctrine or argue that it bars the People from opposing her motion
on remand. Rather, she limits her arguments in her opening and reply
briefs to the doctrine of issue preclusion, also known as collateral
estoppel. We therefore address only whether the People are barred
from opposing Djama’s motion on remand under principles of issue
preclusion.




                                  7
and Cho—erroneously advised her of the immigration
consequences of pleading no contest to the same drug charge in
both cases, Djama insists that the dispositive issue raised by her
motion in this case has already been resolved on the merits in her
favor.
       Issue preclusion “prohibits the relitigation of issues argued
and decided in a previous case, even if the second suit raises
different causes of action.” (DKN Holdings LLC v. Faerber (2015)
61 Cal.4th 813, 824.) Issue preclusion applies: (1) after a final
adjudication (2) of an identical issue (3) that was actually
litigated and necessarily decided in the first suit and (4) asserted
against one who was a party to or is in privity with a party to the
first suit. (Id. at p. 825.)
       The elements of issue preclusion are not satisfied in this
case. While the primary issue that was decided on Djama’s
motion to vacate her conviction in case No. SA092874 is similar
to the issue raised in this case, the issues are not identical. To be
sure, Rubenstein and Cho represented Djama at times in both
cases, and it is undisputed that those attorneys misadvised her
about the immigration consequences of pleading no contest to
violating Health and Safety Code section 11360, subdivision (a).
But, unlike in case No. SA092874, Djama was not represented by
Rubenstein and Cho at the time she entered her no contest plea
in this case. Instead, by the time of the plea hearing in this case
(which occurred several months after the plea hearing in case No.
SA092874), Djama was represented by a deputy alternate public
defender. And, although Djama asserts in her moving papers that
the deputy alternate public defender advised her to follow
Rubenstein’s and Cho’s erroneous advice about the potential
immigration consequences of pleading no contest to the drug
charge, Djama stated during the June 16, 2017 plea colloquy that
she had spoken to the deputy alternate public defender about the




                                 8
immigration consequences of her plea and that he had not
advised her any differently from what was included in the
prosecutor’s immigration advisement.
      Thus, whether the deputy alternate public defender
properly advised Djama in this case about the immigration
consequences of her plea is a factual issue that wasn’t resolved
when the trial court in case No. SA092874 granted her motion to
vacate her conviction for violating Health and Safety Code
section 11360, subdivision (a). Since that unresolved issue is
relevant to determining whether there was “prejudicial error
damaging [Djama’s] ability to meaningfully understand, defend
against, or knowingly accept the actual or potential adverse
immigration consequences” of her conviction (§ 1473.7, subd. (a)),
issue preclusion does not bar the People from opposing Djama’s
motion on remand.7
      In short, the court erred when it denied Djama’s motion to
vacate her conviction without a hearing and without Djama’s and
her attorney’s presence. On remand, the court must conduct a
hearing to decide Djama’s motion on the merits. Djama must be
present at that hearing unless she requests the hearing be held
without her and the court finds good cause for her absence. (§
1473.7, subd. (d).) The People will be permitted to oppose the
motion.




7For this reason, we decline Djama’s request to rule on the merits of
her motion on the “cold record” pursuant to People v. Vivar (2021) 11
Cal.5th 510, 528.




                                   9
                            DISPOSITION
       The order denying Djama’s motion to vacate her conviction
is reversed. The matter is remanded to the trial court with
directions for the court to conduct a hearing on the merits of the
motion under section 1473.7, subdivision (d).

    NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                               LAVIN, Acting P. J.

WE CONCUR:




      EGERTON, J.




      KIM, J.*




*Judge of the Los Angeles Superior Court, assigned by the Chief
Justice pursuant to article VI, section 6 of the California Constitution.




                                   10